DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 26 April 2021.  In view of this communication and the amendment concurrently filed, claims 1-6 were previously pending; claims 2 and 5-6 were cancelled by the amendment; and thus, claims 1 and 3-4 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 26 April 2021, have been fully considered and are persuasive.
The rejected claims have been cancelled, leaving only allowable claims pending in the application.  Therefore, all previous grounds of rejection have bene withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1 and 3-4 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a rotary electric machine rotor comprising: 
a Lundell core that comprises: 
a plurality of claw-shaped magnetic pole portions that are disposed so as to extend axially alternately from each of said pair of yoke portions, said claw-shaped magnetic pole portions being arranged circumferentially so as to intermesh with each other; 
a field coil that is wound in multiple layers in a space that is surrounded by said drum portion and said pair of flange portions, said field coil contacting a vicinity of roots of inner circumferential surfaces of said claw-shaped magnetic pole portions; and 
wherein said field coil is formed so as to have a peaked shape in which only two or three peaks line up consecutively in an axial direction, an apex portion of each of said peaks being positioned radially further outward than a root position of said claw-shaped magnetic pole portions.
While the prior art, specifically Wei, does disclose field coils having peaked shapes with peaks and valleys, it does not disclose the particular arrangement recited having only two or three peaks.  Since no reasons has been found as to why one of ordinary skill would have modified the teachings of Wei to remove the additional peaks, the prior art neither anticipates nor renders obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ishikawa et al. (US 2013/0187515 A1) discloses a claw-pole rotor having centrifugal fans fixed to either axial end and a bobbin holding a field coil wound with a peaked shape, wherein the apex of the peaked shape is positioned radially further outward than a root position of the claw-poles and valleys of the peaked shape are positioned radially inward of the root portion.
Nakanishi et al. (US 2005/0218744 A1) discloses a claw-pole rotor having a bobbin holding a field coil wound with a peaked shape, wherein the apex of the peaked shape is positioned radially further outward than a root position of the claw-poles and valleys of the peaked shape are positioned radially inward of the root portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834